



Exhibit 10.2






TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 29,
2017, by and between NACCO Industries, Inc., a Delaware corporation (“NACCO”)
and Hamilton Beach Brands Holding Company, a Delaware corporation and a wholly
owned subsidiary of NACCO (“Hamilton Beach Holding”). All capitalized terms used
but not defined herein shall have their respective meanings set forth in the
Separation Agreement (as defined herein).
RECITALS:
1.    NACCO and Hamilton Beach Holding have entered into a Separation Agreement,
dated as of September 29, 2017 (the “Separation Agreement”), pursuant to which
NACCO will distribute all of the outstanding shares of capital stock of Hamilton
Beach Holding to NACCO’s stockholders (the “Spin-Off”);
2.    In order to facilitate the separation of Hamilton Beach Holding from NACCO
and its Subsidiaries (as defined below) pursuant to the Separation Agreement,
Hamilton Beach Holding desires, and NACCO is willing to provide or cause its
Subsidiaries to provide, certain transition services upon the terms and
conditions set forth in this Agreement. For purposes of this Agreement, a
“Subsidiary” of any Person means any Person whose financial results are required
to be consolidated with the financial results of the first Person in the
preparation of the first Person’s financial statements under United States
generally accepted accounting principles as in effect from time to time,
consistently applied.
Accordingly, the parties agree as follows:
I.
TRANSITION SERVICES



1.1    NACCO Obligations. Subject to the terms and conditions of this Agreement,
during the Transition Period (as defined below), NACCO will, or will cause one
of its Subsidiaries to, provide to Hamilton Beach Holding and/or a designated
Subsidiary of Hamilton Beach Holding the transitional services and assistance
(together, the “Transition Services”) set forth on Schedule A hereto.  


1.2    Term. The obligations of NACCO to provide each respective Transition
Service or cause such Transition Service to be provided hereunder will begin on
September 29, 2017 (the “Effective Date”) and will remain in effect for one year
after the Effective Date (the “Initial Termination Date”); provided, however,
that with respect to any Transition Service, Hamilton Beach Holding may, upon
written notice to NACCO not less than 30 days prior to the Initial Termination
Date, extend the term of such Transition Services for the subsequent transition
period; provided, however, that such extension shall not be for a period of more
than three months unless NACCO consents, in writing, to a period beyond three
months (the “Subsequent Transition Period”). For the purposes of this Agreement,
the (a) term “Initial Transition Period” for each Transition Service means the
period beginning on the date on which the Spin-Off occurs (the “Closing Date”)
and ending on the Initial Termination Date, and (b) the terms Initial Transition
Period and Subsequent Transition Period are collectively referred to herein as
the “Transition Period.”


1.3    Modification of Transition Services. During the Transition Period, any or
all of the Transition Services may be modified in any respect upon mutual
written agreement of NACCO and Hamilton Beach Holding, and such written
agreement shall be deemed to supplement and amend this Agreement.


1.4    Employee Cooperation. NACCO will cause its or its Subsidiaries’ employees
providing the Transition Services (together, the “NACCO Employees”) to cooperate
with the employees of Hamilton Beach Holding and/or its Subsidiaries (the
“Hamilton Beach Holding Employees”) during the Transition Period, but neither
NACCO nor its Subsidiaries will have any other duty or obligation with respect
to such Hamilton Beach Holding Employees.


1.5    Scope of Services. NACCO shall not be obligated to perform, or to cause
to be performed, any Transition Services in a volume or quantity that
unreasonably interferes with the operation of its business in the ordinary
course provided, however, that with respect to services provided by NACCO prior
to the Spin-Off, NACCO will be required to provide Transition Services
consistent with historical volume or quantity during the two years preceding the
Spin-Off and such level of services will not be deemed to unreasonably interfere
with the operation of the business of NACCO. For those Transition Services that
were


1



--------------------------------------------------------------------------------





not provided by NACCO prior to the Spin-Off, NACCO shall provide such Transition
Services consistent with the levels of service it performs on its own behalf or
on behalf of its Subsidiaries.


1.6    Standard of Performance; Standard of Care. NACCO will perform, or will
cause to be performed, the Transition Services (a) in such manner as is
substantially similar in nature, quality and timeliness to the services provided
by NACCO or its Subsidiaries, as applicable, prior to the date hereof and (b) in
accordance with all applicable Laws.


1.7    Confidentiality. The parties hereto shall keep strictly confidential any
and all proprietary, technical, business, marketing, sales and other information
disclosed to another party hereto in connection with the performance of this
Agreement (the “Confidential Information”), and shall not disclose the same or
any part thereof to any third party, or use the same for their own benefit or
for the benefit of any third party. The obligations of secrecy and nonuse as set
forth herein shall survive the termination of this Agreement for a period of
five years. Excluded from this provision is any information available in the
public domain and any information disclosed to any of the parties by a third
party who is not in breach of confidential obligations owed to another person or
entity. Notwithstanding the foregoing, each party hereto may disclose
Confidential Information (a) to its bankers, attorneys, accountants and other
advisors subject to the same confidentiality obligations imposed herein and (b)
as may be required by Law from time to time provided that the party required to
disclose provide the other party, to the extent permitted, reasonable notice in
order for such party an opportunity to oppose such disclosure.


II.
CONSIDERATION



2.1     Hamilton Beach Holding Fees. (a) In consideration for the Transition
Services provided by or on behalf of NACCO under this Agreement, Hamilton Beach
Holding agrees to pay NACCO or a specified Subsidiary the monthly fees set forth
in Schedule A attached hereto for such Transition Service set forth in Schedule
A or such other amount as may be agreed by the parties in writing (the “Fees”).
Other than the Fees and the expenses specified in Section 2.2, neither Hamilton
Beach Holding nor any of its Subsidiaries will be responsible for any fees or
expenses incurred by NACCO or any of its Subsidiaries in connection with its or
their provision of the Transition Services hereunder.


(b)For any portion of the Transition Period in which a Transition Service is not
rendered for an entire month, the Fees described in Schedule A or percentage
thereof with respect to such Transition Service will be prorated based on the
actual number of days in such period, if applicable.


2.2    Out-of-Pocket Expenses. All (a) reasonable, documented out-of-pocket
expenses (including travel expenses) that arise directly out of the provision of
Transition Services pursuant to this Agreement and are incurred by NACCO or its
Subsidiaries (the “Out-of-Pocket Expenses”) and (b) sales or similar non-income
taxes incurred by NACCO or its Subsidiaries in connection with the provision of
Transition Services pursuant to this Agreement (together with the Out-of-Pocket
Expenses, “Expenses”) will be reimbursed by Hamilton Beach Holding; provided,
however, that for any Expense described in clause (a) in excess of $10,000 per
occurrence or event, NACCO will be required to obtain prior approval thereof
from Hamilton Beach Holding, which approval will not be unreasonably withheld;
provided, further, that such consent will not be required for any Expense in
excess of $10,000 if such Expense does not exceed the historical cost of such
Expense by more than 10%.


2.3    Payment. Hamilton Beach Holding will pay or cause to be paid to NACCO the
Fees and Expenses in each calendar month within 30 days following receipt of an
invoice therefor which contains customary and reasonable substantiation of the
entitlement to payment of such Fees and reimbursement of such Expenses. If
Hamilton Beach Holding fails to pay the invoiced amount when due, interest will
accrue on the amount payable at a rate equal to the rate of interest publicly
announced by Citibank, N.A., from time to time, in the City of New York, as such
bank’s base rate (the “Citibank Base Rate”) plus 2.50% per month, compounded
monthly; provided, however, that if any such failure to pay is due to a good
faith dispute, any amounts ultimately determined to be payable by the disputing
party will instead include interest compounded at a rate equal to the Citibank
Base Rate plus 2.00% per month.


III.
TERMINATION



3.1    Term and Termination. (a) This Agreement will remain in effect with
respect to each Transition Service from the Closing Date until the expiration of
the Transition Period for such Transition Service unless earlier terminated in
accordance with this Section 3.1.


(b)An authorized officer of either NACCO or Hamilton Beach Holding may terminate
this Agreement upon written notice to the other party if


2



--------------------------------------------------------------------------------





(i)the other party has violated any material provision of this Agreement and
such violation has not been remedied within 30 days after written notice
thereof; or


(ii)the other party has filed, or has had filed against it, a petition seeking
relief under any bankruptcy, insolvency, reorganization, moratorium or similar
Law affecting creditors’ rights.


(c)An authorized officer of either NACCO or Hamilton Beach Holding may terminate
the Transition Period with respect to any Transition Service at any time by
giving the other party 30 days’ prior written notice of its intention to do so.


(d)Authorized officers of NACCO and Hamilton Beach Holding may terminate this
Agreement by mutual written agreement.


(e)The parties’ obligations pursuant to Sections 1.8, 2.3 and 4.2 will survive
the expiration or any termination of this Agreement in accordance with its
terms.


IV.
MISCELLANEOUS



4.1    Warranty Disclaimer. EXCEPT AS PROVIDED IN SECTION 1.7, NEITHER PARTY
MAKES ANY WARRANTY CONCERNING THE TRANSITION SERVICES AND THE WARRANTY IN SUCH
SECTION 1.7 IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY THAT THE SERVICES PROVIDED UNDER THIS AGREEMENT WILL BE SUFFICIENT
TO ALLOW HAMILTON BEACH HOLDING OR NACCO TO SUCCESSFULLY TRANSITION, MANAGE OR
OPERATE ITS BUSINESS.


4.2    Indemnification. (a) Subject to subsection (d) below, each party (the
“Indemnitor”) will indemnify and hold the other party, its Subsidiaries and each
of their respective stockholders, officers, directors, employees, agents and
representatives and each of the successors and assigns of any of the foregoing
(each, an “Indemnitee”) harmless from and against and will promptly defend the
Indemnitees from and reimburse the Indemnitees for any and all losses, damages,
costs, expenses, liabilities, obligations and claims of any kind (including
reasonable attorneys’ fees and other costs and expenses) (collectively,
“Damages”), arising out of or related to (i) a breach by the Indemnitor of this
Agreement and (ii) the gross negligence, bad faith or intentional misconduct of
the Indemnitor in connection with the provision or receipt of Transition
Services under this Agreement.


(b)The amount of any Damages for which indemnification is provided under this
Section 4.2 will be computed net of any insurance proceeds actually received by
the Indemnitee pursuant to an insurance policy with respect to such Damages.


(c)The Indemnitee must notify the Indemnitor in writing of any claim, demand,
action or proceeding for which indemnification will be sought under Section
4.2(a), provided, however, that the failure to so notify shall not adversely
impact the Indemnitee’s right to indemnification hereunder except to the extent
that such failure to notify actually prejudices or prevents the Indemnitor’s
ability to defend such claim, demand, action or proceeding. If such claim,
demand, action or proceeding is a third party claim, demand, action or
proceeding, the Indemnitor will have the right at its expense to assume the
defense thereof using counsel reasonably acceptable to the Indemnitee.
Indemnitor will notify Indemnitee whether Indemnitor so elects to assume the
defense not more than five (5) business days after written notice of the claim.
The Indemnitee will have the right (i) to participate, at its own expense, with
respect to any such third party claim, demand, action or proceeding that is
being defended by the Indemnitor, and (ii) to assume the defense of such third
party claim, demand, action or proceeding, at the cost and expense of the
Indemnitor if the Indemnitor fails or ceases to defend the same. In connection
with any such third party claim, demand, action or proceeding, the parties will
cooperate with each other and provide each other with access to relevant books
and records in their possession. If a firm written offer is made to the
Indemnitor to settle any such third party claim, demand, action or proceeding
solely in exchange for monetary sums to be paid by the Indemnitor (and such
settlement contains a complete release of the Indemnitee and its Subsidiaries
and their respective directors, officers and employees) and the Indemnitor
proposes to accept such settlement and the Indemnitee refuses to consent to such
settlement, then (i) the Indemnitor will be excused from, and the Indemnitee
will be solely responsible for, all further defense of such third party claim,
demand, action or proceeding, (ii) the maximum liability of the Indemnitor
relating to such third party claim, demand, action or proceeding will be the
amount of the proposed settlement if the amount thereafter recovered from the
Indemnitee on such third party claim, demand, action or proceeding is greater
than the amount of the proposed settlement, and (iii) the Indemnitee will pay
all reasonable attorneys’ fees and legal costs and expenses incurred by
Indemnitee after rejection of such settlement by the Indemnitee; provided,
however, that if the amount thereafter recovered by such third party from the
Indemnitee is less than the amount of the proposed settlement, the


3



--------------------------------------------------------------------------------





Indemnitee will be reimbursed by the Indemnitor for such attorneys’ fees and
legal costs and expenses up to a maximum amount equal to the difference between
the amount recovered by such third party and the amount of the proposed
settlement.


(d)No party will be entitled to recover any consequential, indirect, special or
punitive damages (including lost profits or lost revenues) arising out of the
matters covered by this Agreement, regardless of the form of the claim or
action, including claims or actions for indemnification, tort, breach of
contract, warranty, representation or covenant. No party shall be liable for
Damages exceeding the total Fees payable hereunder under this Section 4.2.


(e)The Indemnitees’ rights to indemnification as set forth in this Section 4.2
will be their exclusive remedy with respect to any Damages arising out of the
matters covered by this Agreement other than to terminate this Agreement as set
forth in Section 3.1(b). Each Indemnitee hereto will be entitled to
indemnification for Damages sustained in accordance with the provisions of this
Section 4.2 regardless of any Law or public policy that would limit or impair
the right of the party to recover indemnification under the circumstances.


4.3    Relationship of Parties. Each of Hamilton Beach Holding, NACCO and their
respective Subsidiaries will for all purposes be deemed to be an independent
contractor hereunder, will not be considered (nor will any of their directors,
officers, employees, contractors or agents be considered) an agent, employee,
commercial representative, partner, franchisee or joint venturer of any other
party and will have no duties or obligations beyond those expressly provided in
this Agreement and the Separation Agreement with respect to the provision of
Transition Services. No party will have any authority, absent express written
permission from the other party, to enter into any agreement, assume or create
any obligations or liabilities, or make representations on behalf of any other
party. The provision of the Transition Services shall not alter the
classification of, or the compensation and employee benefits provided to the
NACCO Employees or the Hamilton Beach Holding Employees. The NACCO Employees
shall be employed solely by NACCO or its Subsidiaries, and the Hamilton Beach
Holding Employees shall be employed solely by Hamilton Beach Holding or its
Subsidiaries. Neither the NACCO Employees nor the Hamilton Beach Holding
Employees shall be entitled to any additional compensation for the provision of
the Transition Services.


4.4    Interpretation. (a) When a reference is made in this Agreement to
Sections or Schedules, such reference will be to a Section of or Schedule to
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.” Unless the context otherwise
requires, (i) “of’ is disjunctive but not necessarily exclusive, (ii) words in
the singular include the plural and vice versa, (iii) the use in this Agreement
of a pronoun in reference to a party hereto includes the masculine, feminine or
neuter, as the context may require, and (iv) terms used herein which are defined
in GAAP have the meanings ascribed to them therein. Schedule A hereto will be
deemed part of this Agreement and included in any reference to this Agreement.
This Agreement will not be interpreted or construed to require any party to take
any action, or fail to take any action, if to do so would violate any applicable
Law.


(b)All parties have participated in negotiating and drafting this Agreement. In
the event that an ambiguity or a question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by all parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.


4.5    Amendment. This Agreement may be amended, modified or supplemented only
by the written agreement of the parties hereto.


4.6    Waiver of Compliance. Except as otherwise provided in this Agreement, the
failure by any party to comply with any obligation, covenant, agreement or
condition under this Agreement may be waived by the party entitled to the
benefit thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. The failure of any
party to enforce at any time any of the provisions of this Agreement will in no
way be construed to be a waiver of any such provision, or in any way to affect
the validity of this Agreement or any part hereof or the right of any party
hereafter to enforce each and every such provision. No waiver of any breach of
such provisions will be held to be a waiver of any other or subsequent breach.


4.7    Notices. All notices required or permitted pursuant to this Agreement
must be given as set forth in the Separation Agreement.


4.8    Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer on any person or entity other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.




4



--------------------------------------------------------------------------------





4.9    Successors and Assigns. This Agreement will be binding upon and will
inure to the benefit of the signatories hereto and their respective successors
and permitted assigns. No party may assign this Agreement, or any of its rights
or liabilities hereunder, without the prior written consent of the other party
hereto, and any attempt to make any such assignment without such consent will be
null and void. Any such assignment will not relieve the party making the
assignment from any liability under this Agreement.


4.10    Severability. The illegality or partial illegality of any or all of this
Agreement, or any provision hereof, will not affect the validity of the
remainder of this Agreement, or any provision hereof, and the illegality or
partial illegality of this Agreement will not affect the validity of this
Agreement in any jurisdiction in which such determination of illegality or
partial illegality has not been made, except in either case to the extent such
illegality or partial illegality causes this Agreement to no longer contain all
of the material provisions reasonably expected by the parties to be contained
herein.


4.11    Governing Law. This Agreement will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflict of Laws principles.


4.12    Submission to Jurisdiction; Waivers. Each party irrevocably agrees that
any legal action or proceeding with respect to this Agreement, the transactions
contemplated hereby, any provision hereof, the breach, performance, validity or
invalidity hereof or for recognition and enforcement of any judgment in respect
hereof brought by another party hereto or its successors or permitted assigns
may be brought and determined in any federal or state court located in the State
of Delaware, and each party hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
party hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, the transactions contemplated hereby, any provision hereof or
the breach, performance, enforcement, validity or invalidity hereof, (a) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure to lawfully serve process, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable Laws, that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper, or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.


4.13    Force Majeure. Neither party will be liable to the other party for
failure to perform any obligation hereunder, other than payment obligations, if
such failure or delay results from an act of God, war, terrorism, revolt,
revolution, sabotage, actions of a Governmental Entity, Laws, regulations,
embargo, fire, strike, other labor trouble or any other cause or circumstance
beyond the control of such party other than financial difficulties of the other
party. Upon the occurrence of any such event which results in, or will result
in, delay or failure to perform according to the terms of this Agreement, each
party will promptly give notice to the other parties of such occurrence and the
effect and/or anticipated effect of such occurrence. Each party will use its
reasonable efforts to minimize disruptions in their performance, to resume
performance of their obligations under this Agreement as soon as practicable and
to assist the other parties in obtaining, at their sole expense, an alternative
source for the affected Transition Services and the receiving party will be
released from any payment obligation to the performing party with respect to the
affected Transition Services during the period of such force majeure; provided,
however, the resolution of any strike or labor trouble will be within the sole
discretion of the performing party.


4.14    Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.


4.15    Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement) and the Separation Agreement,
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.


[SIGNATURES ON FOLLOWING PAGE]


5



--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
 
NACCO INDUSTRIES, INC.
 
 
 
By:
/s/ J.C. Butler, Jr.
 
Name:
J.C. Butler, Jr.
 
Title
President and Chief Executive Officer
 
 
 
HAMILTON BEACH BRANDS HOLDING COMPANY
 
 
 
By:
/s/ Gregory H. Trepp
 
Name:
Gregory H. Trepp
 
Title
President and Chief Executive Officer
 
 

 


6



--------------------------------------------------------------------------------







Schedule A
Transition Services To Be Performed by NACCO and Its Subsidiaries
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
General Accounting Support, including SEC
$20,000
E. Loveman / M. Sovacool
Tax Compliance and Consulting Support
$20,000
F. Brown / J Francis
Internal Audit - Consulting; Advisory and Audit Services
$10,000
C. Steadley
Public Company Legal Support (SEC, NYSE, Sarbanes-Oxley, etc.)
$10,000
J. Neumann / J. Adkins
Employee Benefit and HR Legal and Consulting Support
$10,000
S. Fry
Compensation Support
$10,000
S. Fry / T. Maxwell





* NACCO may designate a successor contact person upon written notice to Hamilton
Beach Brands Holding Company








7

